Title: C. W. F. Dumas to the Commissioners, 27 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       LaHaie 27e. Janv. 1779
      
      Enfin j’ai la satisfaction de pouvoir vous apprendre, que les choses ont tourné au gré d’Amsterdam. Hier les Etats d’Hollande prirent la Résolution d’annuller celle du 18e. Nov. passé, qui exceptoit des Convois les Bois de construction, et de protéger leur Commerce dans toute l’extension que lui assurent les Traités; suspendant, du reste, toute délibération ultérieure sur cette matiere, jusqu’à-ce que les Amirautés de toutes les Provinces, actuellement occupées à régler les armemens et équipages avec L. H. P., aient fini leur besogne. Quant à la réponse à donner à Mr. l’Ambassadeur de France, ce sera demain que l’Assemblée provinciale devra s’en occuper. Après quoi elle se séparera; et notre Ami partira après-demain. Je ne suis plus en peine de cette réponse. Reste à savoir si elle n’arrivera pas trop tard en France. Car je sai de bonne part, que L. H. P. ont reçu des Lettres là-dessus de leur Ambassadeur à Paris, qui doivent les inquiéter. Il y a vu le nouveau Reglement tout imprimé. Quoiqu’il en soit, il est toujours sûr, que ce qui vient d’arriver ici est une victoire signalée sur l’influence Angloise.
      Je profiterai de l’inaction où l’on sera ici pendant quelques semaines, pour expédier des paquets en Amérique pour le Congrès.
      Les Papiers Anglois du 9, 12, 14 &c. de ce mois manquent par toute la Republique. On les retient en Angleterre, nous ne savons pourquoi. Ce ne sera donc pas ma faute, si ceux que je suis accoutumé d’envoyer au Congrès manquent, ou sont retardés. En attendant, il aura toujours la suite des Papiers de Leide et du Bas-Rhin.
      
      
       28e. Janv.
      
      L’Assemblée d’Hollande siegera encore demain et samedi. Aujourd’hui il ne s’y est rien fait d’important. Demain l’on y résoudra la réponse à la France; mais, comme je l’ai dit, il n’y aura point de difficulté là-dessus. Les Etats-Généraux ont pris aujourd’hui la même résolution que prirent les Etats d’hollande le 26. Voilà ce que j’ai appris de notre Ami, et rapporté à Mr. l’Ambassadeur un moment après que l’Assemblée s’est séparée.
      
      
       29e.
      
      Contre toute apparence, on n’a rien résolu aujourdhui. La réponse proposée par l’Amirauté, étoit si obscure et si ambigue, qu’Amsterdam a averti qu’elle protesteroit à nouveaux fraix: qu’il n’y avoit qu’à communiquer tout uniment à la France la Résolution de 26e. courant par laquelle la Republique révoque celle du 18 Nov., qui avoit déplu à la France, et embrasse la plus exacte neutralité. On n’a point voulu suivre cet avis; et l’on a de nouveau prolongé l’Assemblée jusqu’à Mardi ou Mercredi prochain. On voudroit nous tromper, dit notre ami, mais on n’y réussira pas.
      Je suis avec un vrai respect, Messieurs, Votre très-humble et trés-obeissant serviteur
      
       D
      
     